PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/652,541
Filing Date: 18 Jul 2017
Appellant(s): LENON, III, Chester



__________________
Nicholas S. Whitelaw
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant's arguments filed 01/18/2021 have been fully considered but they are not persuasive.
In response to Appellant’s argument regarding claims 8 and 18 that:
“The Examiner does recognize that Snipes does not disclose the claimed annular space. Instead, the Examiner alleges that the space in Snipes could be changed to an annular space. The Examiner has clarified in the advisory action dated December 3, 2020 that he is not relying on a design choice rationale. Instead, the Examiner is relying on the legal precedence of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The Examiner boldly asserts that In re Dailey, “does not require the examiner to show why a person in the art would depart from the teachings of the reference.” The Examiner states, the Applicant has not disclosed any criticality for the claimed limitations and concludes that it would have been obvious to change the shape of the space shown above to be annular.
The Applicant respectfully submits this rejection is in error. The rejection should be reversed because, the reference does not show or render obvious all the claimed elements, there is no stated apparent reason for modifying the base reference, if the base reference were to be modified, the modified arrangement would not be satisfactory for its intended purpose, and the Examiner’s reliance on In Re Dailey is not proper.”,

the examiner reasserts that he did indeed rely on the legal precedence of In re Dailey (not design choice) in the 103 rejections of claims 8 and 18 and that the reliance on In re Dailey in a 103 rejection implies that the shape being modified in the rejection does not make a difference and performs equally well as the claimed shape. The examiner asserts that the Appellant has not disclosed any criticality for the claimed annular shape in any part of the instant application and that the claimed annular shape does not make a difference and performs equally well as the shape taught by Snipes because both the shape taught by Snipes and the claimed annular shape can provide a pocket having the same volume and can allow the same amount of debris to be collected by the bag 100. Thus, one of ordinary skill in the art may choose the claimed annular shape over the shape taught by Snipes based on personal aesthetic preference.

In response to Appellant’s argument regarding claims 8 and 18 that:
“In this case the Examiner has not shown an annular space. To be fair, the Examiner has admitted that no such annular space is in the prior art and has withdrawn the anticipatory rejection of claim 8 based on Snipes. For the obvious type rejection, instead of finding substantial evidence disclosing an annular space, the Examiner has simply chosen to declare this element obvious. Such a rejection is improper since the Examiner has failed to provide substantial evidence to meet every limitation in claim 8/18.”,

the examiner reasserts that the reliance on In re Dailey in a 103 rejection implies that the shape being modified in the rejection does not make a difference and performs equally well as the claimed shape. The examiner further reasserts that the Appellant has not disclosed any criticality for the claimed annular shape in any part of the instant application and that the claimed annular shape does not make a difference and performs equally well as the shape taught by Snipes because both the shape taught by Snipes and the claimed annular shape can provide a pocket having the same volume and can allow the same amount of debris to be collected by the bag 100. Thus, one of ordinary skill in the art may choose the claimed annular shape over the shape taught by Snipes based on personal aesthetic preference.

In response to Appellant’s argument regarding claims 8 and 18 that:
“There must be an apparent reason for one of ordinary skill in the art to modify a base reference. This analysis should be made explicit. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007), citing In re Kahn, 441 F. 3d 977, 988 (CA Fed. 2006). It could certainly be argued that all inventions are necessarily a matter of choice. However, it must be shown why a person skilled in the art would find it obvious to depart from the teachings of the reference when the issue is an obvious matter of choice. Lipscombe’s Walker on Patents, Vol. 4, Section 12:14, page 45, citing In Re Warner, 379 F.2d 1011, 154 USPQ 173 (1967), In Re Bezonbews, 420 F.2d 1070, 164 USPQ 387 (CCPA 1970). Therefore, in order to modify Snipes, the Examiner must provide some apparent reason to do so. Not only has the Examiner not provided such a reason, as noted above, the Examiner has boldly stated that no such reason is required. Since the rejection does not provide any reason to modify the base reference of Snipes, the rejection should be reversed.”,

the examiner firstly asserts that he relied on the legal precedence of In re Dailey in the 103 rejections of claims 8 and 18, and did not rely on a design choice rationale. Secondly, the examiner reasserts that the reliance on In re Dailey in a 103 rejection implies that the shape being modified in the rejection does not make a difference and performs equally well as the claimed shape. Lastly, the examiner reasserts that the Appellant has not disclosed any criticality for the claimed annular shape in any part of the instant application and that the claimed annular shape does not make a difference and performs equally well as the shape taught by Snipes because both the shape taught by Snipes and the claimed annular shape can provide a pocket having the same volume and can allow the same amount of debris to be collected by the bag 100. Thus, one of ordinary skill in the art may choose the claimed annular shape over the shape taught by Snipes based on personal aesthetic preference.

In response to Appellant’s argument regarding claims 8 and 18 that:
“In the present case, the shape of the container affects its function of holding items. The prior art container of Snipes is designed to hold debris (see the abstract) and provide for efficient removal of the debris, specifically drywall and plaster. See paragraph 2. In paragraphs 5 and 6, Snipes specifically notes that conventional garbage bags and tarpaulins are messy and cumbersome. To solve this problem, Snipes describes, in paragraph 24, a sheet that has a pouch with an opening that complements the shape of the sheet. The Examiner has suggested changing the outer edge of the pouch to be annular. The resulting apparatus would not be in conformance with the teaching of the reference since it would hold less debris (unless even further modifications were made) and it would no longer have an opening that complements the shape of the sheet which is not circular. Claim 8/18 requires an annular space in a square bag such that the shapes are not complementary. Since the Examiner’s suggested modification is directly in conflict with the teachings of Snipes, and the suggested modification affects the function of the device, the modification is not obvious and the rejection should be reversed.”,

the examiner firstly asserts that the Appellant has misquoted Paragraph 0024 of Snipes. Paragraph 0024 of Snipes does not state that the shape of opening 160 has to complement the shape of sheet 110 in order to solve the problems of prior art bags. Instead, lines 8-10 (i.e. the last sentence) of Paragraph 0024 of Snipes state that the opening 160 of Snipes “can be any shape” but has been arbitrarily chosen to rectangular or square to complement the shape of sheet 110. Secondly, the examiner asserts that shape of opening 160 and the shape of the portion of the bag between the outer periphery of the pocket 170 and the channel 195 does not necessarily have to affect the function of the bag, and that changing the shape of the portion of the bag between the outer periphery of the pocket 170 and the channel 195 to be annular does not necessarily have to result in the bag holding less debris. This is because the diameter, height, and/or other dimensions of pocket 170 can be modified simultaneously in one single step/modification (as opposed to requiring “further modifications” as suggested by the Appellant) so that the overall volume of pocket 170 remains the same when the shape of the portion of the bag between the outer periphery of the pocket 170 and the channel 195 is changed to be annular. Thus, since the volume of packet 170 remains the same after the change of shape, the debris-holding 

In response to Appellant’s argument regarding claims 8 and 18 that:
“The subject invention is directed to a bag having a square shape, a channel with a drawstring, a pocket with an outer periphery and an annular space located between the two. The shape of the bag and annular space provides a critical advantage.
…
Since the shape annular portion of the bag in combination with the other claim elements is significant, changing the shape of the bag of Snipes to create an annular space, is not an obvious change and the rejection should be reversed.”,

the examiner firstly asserts that all of the alleged advantages provided by the claimed shapes of the claimed bag are also provided by the bag 100 of Snipes. This is because the bag 100 of Snipes also facilitates filling of the bag and allows the collection and filling steps to be combined, like the claimed bag of the instant application. Secondly, the examiner asserts that there is no evidence or reason to believe that the square channel 195 of Snipes does not allow for a tight, smooth, and small closing of bag 100 like the claimed bag does. If the channel 195 of Snipes did not provide such a tight, smooth, and small closing of bag 100, the bag 100 of Snipes would be inoperable.

In response to Appellant’s argument regarding claims 8 and 18 that:
“To the extent reliance on Dailey requires a matter of design choice analysis, the Examiner has failed to follow the Boards requirements.
…
The Board explained that this analysis helps provide a convincing line of reasoning, and, if the Examiner fails to articulate such a convincing line or reasoning, the rejection will be reversed. The Examiner has made no such analysis in the present case and so this rejection should be reversed.”,

the examiner firstly asserts that the reliance on In re Dailey does not require the two-step design choice analysis described by the Appellant. Secondly, the examiner asserts that even if the reliance on In re Dailey did require the two-step design choice analysis described by the Appellant, the examiner has explained how the Appellant has not disclosed any criticality for the claimed annular shape in any part of the specification of the instant application (satisfying the first step) and how the claimed annular shape does not make a difference and performs equally well as the shape taught by Snipes because both the can provide a pocket having the same volume and can allow the same amount of debris to be collected by the bag 100 (satisfying the second step).

In response to Appellant’s argument regarding claims 12 and 23 that:
“Claim 12/23 depends from claim 8/22 and requires that the bag further comprising a plurality of holes, wherein each of the plurality of holes is sized to receive a stake for holding the bag in place. The Examiner relies on handles 280 of Snipes to meet this limitation. The Examiner has relied on carrier 100 to be the bag. Paragraph 31 describes how handles 280 are pulled toward each other to gather the debris in the center of carrier 100. There is no discussion of holes in carrier 100 sized to receive a stake, indeed there are no holes in carrier 100 at all and therefore the rejection should be reversed.”,

the examiner firstly asserts that it is apparent from Figures 1-3 of Snipes that each of the four handles 280 of Snipes comprises a hole, and thus the bag 100 of Snipes comprises a plurality of holes as claimed. Secondly, the examiner asserts that the limitation “wherein each of the plurality of holes is sized to receive a stake for holding the bag in place” in claim 12/23 is a functional limitation in a product claim, and thus a prior art product only needs to be capable of performing the claimed function in order to anticipate the claimed functional limitation (see In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)). Since it is apparent from Figures 1-3 of Snipes that the holes in handles 280 are each capable of receiving a stake for holding the bag 100 in place, the holes in handles 280 anticipate the functional limitation “wherein each of the plurality of holes is sized to receive a stake for holding the bag in place” of claim 12/23.



Respectfully submitted,
/TANZIM IMAM/Examiner, Art Unit 3731                                                                                                                                                                                                        

Conferees:
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        

/ANNE M KOZAK/Primary Examiner, TQAS Detailee TC 3700
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.